Title: To Thomas Jefferson from Ferdinando Fairfax, 9 September 1804
From: Fairfax, Ferdinando
To: Jefferson, Thomas


               
                  Sir,
                  Charlestown 9th. Sept: 1804.
               
               I now apply to you as a friend. When I addressed to you some months ago a proposition for renting the Iron Property of the U.S. in this county, I hoped long since to have recd, thro’ the proper department, an answer accepting or refusing that proposition. From the very considerable advantages of my woodland and other conveniences, I could have procured a responsible Man (with whom I have already communicated) to carry the said proposal into speedy & complete execution; so that I might with propriety have been allowed the present use of the sum of money required in advance for the Improvements. But, concluding that considerations of public expediency have prevented the acceptance of my proposal—or that possibly my letter hath been forgotten or over looked in the war-office; I have, for some time, relinquished any expectation from that Quarter.
               In placing myself in my present situation, I retained the full power over my property, to dispose thereof (or at least such part as might be necessary) to meet and discharge without destructive sacrifice, engagements & assumpsits, too hastily made on the expectation of being able to sell much earlier than I found it practicable to do, considerable bodies of Land, instead of those which, by those engagements I had acquired and wished rather to keep. And I have so far succeeded as now to apprehend but two crises in my affairs.—One of these is all important, and hath engaged my attention & resources for several months past—viz: the compromise made at the last Session of the Supreme Fedl: Court, by wch, if I pay into the Bank of Alexa. $20,600.00. by the 20th day of next month, I secure a most valuable Estate from the consequences of a lien existing upon it prior to my purchase of it, and, besides paying with a part of that Estate the largest debt I owe, prevent an actual loss of at least Six thousand Pounds. The other crisis is distant, and I fully expect, that by passing the first with success, I shall not only meet that and all smaller engagemts. duely prepared—but finally get thro’ every monied difficulty, not only without impairing my estate, but with honor and credit—leaving in my possession property much more eligible than that with which I shall have parted. For hitherto I have sold nothing but what I chose to sell—and have not (in the numerous executions which I have paid off) sacrificed a Negroe, a Horse, or even a Farming Utensil; notwithstanding the machinations of Enemies (for every man zealous to detect and determined to expose villainy, or even wilful error, will have a few of these) and the exaggerations of friends real or pretended; which at one time had alike tended, by magnifying, really to increase my difficulties, and to obstruct my means of obviating them. I might truly add, that in “the days of Terror” I had experienced, when my affairs by their own intrinsic trouble pressed with sufficient weight, the pressure of Federal persecution in private life, from a few persons who were aware of the influence of Democratic principles (openly avowed and conscientiously maintained “in the worst of times” by one of my standing in society, on whose character they cou’d fasten no hold) but who wanted candour or courage enough to act other wise than by touching secret springs in the dark.
               Considerations then, to me at least, interesting & important, make it worthy my utmost exertions to prepare for the 20th, October, and I view with anxious hope the prospect of being accompanied in the triumph of principle by renewed prosperity in Affairs—when my time may be spent in a way more congenial to my inclination, and very different from the occupations of the few last years. I have accordingly sold Land for money and good Bonds to a large amount, and expect to have ready a good part of the sum required.—At all events the means are ample; but I fear they may not produce the Cash required by the day, thro’ they certainly may within a few months there after.
               I have deemed the above candid & true exposition of my situation, and of my views, proper as an introduction to my present application, which is to beg your aid, if practicable, by a loan for a short time of about ten thousand Dollars; which I can secure to you, either by a Bill of Sale on one hundred Negroes, as likely as any in Virginia, or by the personal security of a responsible gentleman of Honor & easy circumstances; and worth a fortune of at least seventy thousand Dollars.
               I will only add that whatever aid you can afford will be forever remembered by me and mine; and that your answer here will be gladly received
               By, Sir, Your hble. Servt.
               
                  
                     Ferdno. Fairfax
                  
               
               
                  P.S. In case of accidents I have advertised for sale 60 or 70 Negroes; but this is a measure I anxiously wish to avoid; and I do not think there is time to sell them without loss—and also great distress to them by too general a separation both of which by taking time enough may be avoided.
               
            